  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DAPHNE MARTIN,                     )
                                   )
     Plaintiff,                    )
                                   )          CIVIL ACTION NO.
     v.                            )            2:19cv342-MHT
                                   )                 (WO)
SURGE STAFFING, LLC, and           )
SURGEFORCE, LLC,                   )
                                   )
     Defendants.                   )

                             JUDGMENT

    Pursuant     to    the   joint       stipulation   of    dismissal

(doc. no. 17), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice and with the parties each to bear their

own costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket    as   a   final   judgment

pursuant   to   Rule    58   of    the    Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 26th day of November, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
